Citation Nr: 1337582	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  05-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 10 percent prior to November 22, 2010 and 30 percent from November 22, 2010 for a skin disability, to include keratosis punctata of the palmar creases, tinea pedis, seborrheic dermatitis, and keratosis, xerosis.

2.  Entitlement to a rating greater than 30 percent for hypertensive heart disease, status post placement of an implanted cardiac pacemaker. 

3.  Entitlement to a rating greater than 10 percent for hypertension.

4.  Entitlement to a rating greater than 20 percent for status-post cerebrovascular accident with residual mild right hemiparesis, right upper extremity.

5.  Entitlement to a rating greater than 10 percent for status-post cerebrovascular accident with residual mild right hemiparesis, right lower extremity.

6. Entitlement to a compensable rating for right inguinal hernia, status-post repair.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

 The Veteran had active service from July 1963 to March 1965, from July 1963 to March 1968, and from June 1968 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The March 2004 rating decision granted the Veteran entitlement to service connection for keratosis punctata of the palmar creases, assigning him a noncompensable percent rating.  Thereafter, a subsequent March 2008 rating decision added tinea pedis, seborrheic keratosis, and xerosis to the Veteran's service-connected skin disability and increased the rating to 10 percent, effective September 11, 2003.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file.

The Veteran's claims were remanded by the Board in October 2010 for additional development.

Subsequent to the Board's October 2010 remand, in an October 2012 rating decision, the Appeals Management Center (AMC) issued a rating decision increasing the Veteran's skin disability rating from 10 percent to 30 percent, effective from November 22, 2010.  Again, the issue remains in appellate status as the increased rating does not represent a complete grant of the maximum benefits available.  See id.

The Board has not only reviewed the Veteran's physical claims file, but also his files included in the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for the above listed disabilities, as well as entitlement to TDIU.  Despite the extensive development already undertaken, the Board concludes that another remand is necessary prior to adjudication.

Initially, as pointed out in the September 2013 statement from the Veteran's representative, a Supplemental Statement of the Case (SSOC) has not been associated with the paper or electronic claims files in compliance with the Board's October 2010 remand instructions to readjudicate the claims following the directed development.  The October 2012 rating decision discussed above, however, referenced an SSOC that was to be issued concurrently with the rating decision.  In any case, as the Board finds that a remand is required for additional reasons, the RO/AMC will have the opportunity to clarify if an SSOC was issued in October 2012 or otherwise.

As to the Veteran's hypertension, right inguinal hernia residuals, and right upper and lower extremity cerebrovascular accident residuals, the September 2013 statement of the Veteran's representative indicated that the Veteran's conditions may have worsened since these examinations.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability or disabilities will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the above contentions, the claims must be remanded in order to afford the Veteran VA examination(s) to determine the current severity of these disabilities. 

As to the Veteran's heart disability, the September 2013 statement from the Veteran's representative contended that an October 2012 VA examination report showed symptomatology that would warrant a 100 percent disability rating, specifically METs of 1 to 3.  The Board notes, however, that the examination occurred several months after the installation of a pacemaker.  The evidence does not demonstrate whether such symptoms were permanent in nature or part of the convalescent period following the surgery.  (In that regard, the Board notes that an October 2012 rating decision adjudicated the issue of entitlement to a temporary total disability rating following the pacemaker surgery.)  As such, the Board concludes that another VA examination is necessary to consider the current status of the Veteran's heart condition.

The RO/AMC also should take the opportunity to associate VA treatment records from October 2012 with the paper or electronic claims file.

Finally, as to the Veteran's TDIU claim, the Board's October 2010 remand concluded that the issue had been raised by the record, specifically that the Veteran had claimed to be unemployable due to his service-connected heart disorder and hypertension.  The claims file does not indicate that any development of this issue, to include examination or adjudication, was undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from October 2012 to the present.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination(s), to include a complete physical examination, in order to determine the current severity of his (a) heart, (b) hypertension, (c) status-post cerebrovascular accident with residual mild right hemiparesis, right upper extremity, (d) status-post cerebrovascular accident with residual mild right hemiparesis, right lower extremity, and (e) residuals of right inguinal hernia disabilities.  The complete claims file must be provided to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should note that it has been reviewed.  The examination report(s) also should discuss the impact of the disabilities on the Veteran's occupational functioning in sedentary and active work environments.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


